Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 3/22/2021, and is a Final Office Action. Claims 1-16 are pending in the application. 


Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, 13-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
                The claimed invention recites the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). Some of the relevant claimed limitations include receiving first media content/displaying the first media content to a user/collecting user attention indicia to the first media content during an attention session/determining, based at least in part on the indicia of user attention, a user attention metric, 
	This judicial exception is not integrated into a practical application. The additional element of an attention application represents a generic computing element. The application is described in the Applicant’s Spec. as “include without limitation web browsers,…”. The additional element does not improve the functioning of the computing device or another technology/technical field, nor does it apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.


Independent claim 11 is directed to a system for performing the method of claim 1, and recites the same abstract idea as Claim 1. The claim performs the method of Claim 1 using only generic and conventional components of a networked computer system: a transceiver, a processor, media exhibitor, estimator, and a sensor. The transceiver is described in the Applicant’s Spec. as “a transceiver that receives media content from a media publisher”, the processor is described as “generic or specialized processors”, and the sensor is described as “attention sensors embedded in or associated with a hardware device running the attention application”. The estimator represents a generic computing element – is described in the Specification as an application program module/segment. The media exhibitor is described in the Applicant’s Spec. as “screen, speakers, earbuds, e-ink screen, etc.”. The additional elements above do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. Therefore, claim 11 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim is not patent eligible.  
Dependent claims 2-10, 13-16 further include the additional limitation of utilizing zero-knowledge proof, data gathering (i.e. mouse-related data), an eye tracking sensor, and transmitting data 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  Claim 10 recites the limitation “the query log, browsing history, and thematic topic”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.



                           		Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11 are rejected under 35 U.S.C. 103 as being unpatentable in view of Mallinson (20080169930) in further view of Pool et al. (20160247201).
As per Claim 1, Mallinson teaches:
receiving, at an attention application, media content from a publisher;   (The attention application is described in the Applicant’s Spec. as “without limitation web browsers, e-readers, virtual reality (VR) systems, audio playback applications (e.g., music, podcast, lectures, etc.), gaming systems, video delivery systems, applications for browsing specialized online content (e.g., online forum browsers), etc.”. The media player displays media content – at least para 19, 25-26,  and the media player system 
displaying, by the attention application, the media content to a user of the attention application;  (at least para 19, 25-26)
collecting, by the attention application, indicia of user attention to the media content via the attention application during an attention session;   (at least fig2 and associated text – “receiving information from at least one of the one or more sensors during the playing of at least a portion of the item of content”)
determining, based at least in part on the indicia of user attention to the media content, a user attention metric, the user attention metric reflecting attention devoted by the user to the media content during the attention session;   (The attention metric is described in the Applicant’s Spec. as including “…various forms including raw attention data (e.g., how much time the user spent on various parts of the media content and what were the user's interactions with the content), a scalar attention metric value”. at least para 37, 42)
Mallinson fails to teach the remaining limitations. However, Pool teaches:
appending the attention metric to an attention profile confined locally to the attention application, the attention profile including historical attention information collected by the attention application;  (at least: abstract, para 3-6)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Mallinson’s existing features, with Pool’s feature of appending the attention metric to an attention profile confined locally to the attention application, the attention profile including historical attention information collected by the attention application, to allow for advertisement selection based on user interest inferred from user interaction- Pool, abstract.
Mallinson in view of Pool further teach:
receiving , at the attention application, second media content from another publisher, the second media content reserving a portion of screen space for advertisements;  (Mallinson: concept of multiple ad publishers- at least para 45. Pool, at least: ads from multiple advertisers- at least para 3, para 16 – advertisements that are stored/selected for presentation, ads associated with ad positions on the page – at least para 6, 26.)
matching an advertisement against the historical attention information collected by the attention application in the attention profile;  (Pool, at least: para 21, 22)
displaying, by the attention application, the second media content to the user of the attention application altered into an arrangement based at least in part on content of the attention profile when the matched advertisement is automatically displayed relatively larger on the attention application than other advertising content.  (Pool, at least: para 27)
As per Claim 5, Mallinson in view of Pool teach:
the user attention metric is based at least in part on an amount of time spent by the user viewing the media content in the attention application (Mallinson: at least para 18)
As per Claim 11, Mallinson teaches:
a transceiver that receives media content from a first media publisher;  (A transceiver represents, in its broadest reasonable interpretation and in light of the Applicant’s Specification, a device that can transmit/receive data via at least one of radio waves, communications satellites, wired connections, and optical fiber systems. Mallinson discloses media player displays media content – at least para 19, 25-26,  wherein the media player may comprise a handheld device/radio – at least para 19)
a processor for executing an attention application, the attention application presenting at least a portion of the media content to a user via a media exhibitor;        (The attention application is described in the Applicant’s Spec. as “without limitation web browsers, e-readers, virtual reality (VR) systems, audio playback applications (e.g., music, podcast, lectures, etc.), gaming systems, video delivery systems, applications for browsing specialized online content (e.g., online forum browsers), etc.”. The media exhibitor is described as “ a web browser, an online forum browser, a gaming system, etc.”.  Mallinson’s media player displays media content – at least para 19, 25-26,  and the media player system may comprise an entertainment system/game system/personal computer/handheld device .)
a user attention sensor that collects indicia of user attention to the first media content during a user session to yield an attention metric;  (at least fig 1 and associated text, para 20, 25)
Mallinson fails to teach the remaining limitations. However, Pool teaches:
an attention estimator appending the attention metric to an attention profile, the attention profile including historical thematic attention information of the user;   (the estimator represents a generic computing element that performs the claimed limitation. at least: abstract, para 3-6; ads are associated with characteristics, including a product/topic/keyword – at least para 21; an ad product/topic/keyword is construed as “thematic” information associated with an ad.)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Mallinson’s existing features, with Pool’s feature of an attention estimator appending the attention metric to an attention profile, the attention profile including historical thematic attention information of the user, to allow for advertisement selection based on user interest inferred from user interaction- Pool, abstract.
Mallinson in view of Pool further teach:
the transceiver transmitting at least a portion of the attention profile to a second media publisher, and receiving in response, from the second media publisher, customized media content being altered based at least in part on the portion of the attention profile to present content of interest to the user relatively larger on the attention application than content not of interest to the user; and the attention application displaying the customized media content to the user.    (Mallinson: concept of 

Claims 2, 14 are rejected under 35 U.S.C. 103 as being unpatentable in view of Mallinson (20080169930) in further view of Pool et al. (20160247201), in further view of Stack et al. (8639920).
As per Claim 2, Mallinson in view of Pool teach gathering/analyzing user interaction, and a user attention metric/user profile  – as noted above, but fail to teach the claimed limitation.
However, Stack teaches:
contents of the attention application are not revealed to the another publisher.   (at least: abstract. Sharing anonymous user profile data, and thus not revealing personal information of the user profile, is construed as not revealing the user information to the publisher.)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Mallinson’s existing features, combined with Pool’s existing features, with Stack’s feature of contents of the attention application are not revealed to the another publisher, so that the user data is not disclosed  to other business entities – Stack, abstract.
As per Claim 14, Mallinson in view of Pool teach gathering/analyzing user interaction, and a user attention metric/user profile  – as noted above, but fail to teach the claimed limitation.
However, Stack teaches:
contents of the attention application are not revealed to the another publisher.   (at least: abstract. Sharing anonymous user profile data, and thus not revealing personal information of the user profile, is construed as not revealing the user information to the publisher.)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Mallinson’s existing features, combined with Pool’s existing features, with Stack’s 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable in view of Mallinson (20080169930) in further view of Pool et al. (20160247201), in further view of Kamdar (20130238433).
As per Claim 3, Mallinson in view of Pool teach gathering/analyzing user interaction – as noted above, but fail to teach the claimed limitation.
However, Kamdar teaches:
the indicia of user interaction includes a scrolling speed of a window of the attention application, the window of the attention application displaying the media content.  (at least: abstract, para 5, 32)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Mallinson’s existing features, combined with Pool’s existing features, with Kamdar’s feature of the indicia of user interaction includes a scrolling speed of a window of the attention application, the window of the attention application displaying the media content, in order to provide relevant advertisements to a user by monitoring the user’s scroll-speeds – Kamdar, abstract.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable in view of Mallinson (20080169930) in further view of Pool et al. (20160247201), in further view of Poreh Illan (WO2012162387A1).
As per Claim 4, Mallinson in view of Pool teach an attention metric – see above, but fail to teach the claimed limitation.
However, Poreh Illan teaches:

It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Mallinson’s existing features, combined with Pool’s existing features, with Poreh Illan’s feature of initiating a payment of value, from a digital asset wallet in the attention application, to the publisher, the payment of value being based at least in part on the attention metric, to allow publishers to be compensated based on the reflected actual value to users of the content – Poreh Illan, para 2.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable in view of Mallinson (20080169930) in further view of Pool et al. (20160247201), in further view of Geritz et al.  (20180068579).
As per Claim 6, Mallinson  in view of Pool teach an attention metric – see above, but fail to teach the claimed limitation.
However, Geritz teaches:
the user attention metric is based at least in part on a fraction of a total amount of the media content viewed by the user.  (at least claim 2: “attention and fact retention of the user comprise:…a measure of percentage of the video that has been viewed”.)


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable in view of Mallinson (20080169930) in further view of Pool et al. (20160247201), in further view of Jablon (20040073795).
As per Claim 7, Mallinson in view of Pool teach an attention metric – see above, but fail to teach the claimed limitation.
However, Jablon teaches:
the user attention metric includes a zero-knowledge proof, the zero-knowledge proof cryptographically proving the user attention metric is based on the indicia of user attention without revealing the indicia of user attention.  (Jablon teaches utilizing zero-knowledge proof to securely establish a data connection between two entities – at least: abstract, para 60)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Mallinson’s existing features, combined with Pool’s existing features, with Jablon’s feature of the user attention metric includes a zero-knowledge proof, the zero-knowledge proof cryptographically proving the user attention metric is based on the indicia of user attention without revealing the indicia of user attention, so that a secure connection of two entities can be established using a zero- knowledge proof means – Jablon, abstract.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable in view of Mallinson (20080169930) in further view of Pool et al. (20160247201),  in further view of Cheng et al. (20140344455).
As per Claim 8, Mallinson in view of Pool fail to teach the claimed limitation.
However, Cheng teaches:
the determining operating includes detecting attention grinding.  (Applicant describes attention grinding in the Spec. as “…may detect attention grinding in several ways…For real live users, the users are likely not actually paying attention to the media content and therefore engage in user behavior that is different from authentic users.” Detecting attention grinding is construed as detected whether a user is likely not actually paying attention to the media content. Cheng teaches detecting whether or not the user is interacting/engaging with the content, based on gathered/analyzed user content interaction data: para 3, 11, 15, 28, 46)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Mallinson’s existing features, combined with Pool’s existing features, with Cheng’s feature of the determining operating includes detecting attention grinding, in order to detect/analyze user engagement with content – Cheng, abstract.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable in view of Mallinson (20080169930) in further view of Pool et al. (20160247201), in further view of Phillips et al. (8789198).
As per Claim 10, Mallinson in view of Pool teach a user attention metric/ user profile – as noted above, but fail to teach the claimed limitation.
However, Phillips teaches:
receiving, from the user, instructions to exclude the content of one of the …browsing history…from the attention profile; excluding the content of one of the… browsing history…from the attention profile.  (at least : abstract, background – browsing private function which allows the browsing history to not be saved, and thus not associated with the user information. )
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Mallinson’s existing features, combined with Pool’s existing features, with Phillips’s feature of receiving, from the user, instructions to exclude the content of one of the …browsing history…from the attention profile; excluding the content of one of the… browsing history…from the attention profile, so that users are able to browse pages in private mode, so that the browsed pages would not get saved/associated with the user – Phillips, abstract and Background of the Invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable in view of Mallinson (20080169930) in further view of Pool et al. (20160247201), in further view of Erdmann (8949889).
As per Claim 9, Mallinson in view of Pool teach a user attention metric – as noted above, but fail to teach the claimed limitation.
However, Erdmann teaches:
accumulating a user history, the user history being based on attention indicia regarding a plurality of types of media content; determining whether the user session satisfies an interruption condition based at least in part on the user history; displaying an interrupting message if the user session satisfies the interruption condition. (at least: abstract, fig5 and associated text)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Mallinson’s existing features, combined with Pool’s existing features, with Erdmann’s feature of accumulating a user history, the user history being based on attention indicia regarding a plurality of types of media content; determining whether the user session satisfies an interruption condition based at least in part on the user history; displaying an interrupting message if 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable in view of Mallinson (20080169930) in further view of Pool et al. (20160247201), in further view of Oh Hyun Oh (WO2016109069A1).
As per Claim 12, Mallinson in view of Pool teach a user attention metric- as noted above, and the content being audio content (at least para 26), but fails to teach the claimed limitation.
However, Oh Hyun Oh teaches:
the user attention sensor includes earbuds that sense whether the earbuds are inserted into ears of the user  (at least para 49 – headphone equipped with a proximity sensor. A headphone equipped with a proximity sensor that senses whether the headphones are worn by the user is construed as functionally equivalent to an earbud equipped with a proximity sensor that senses whether the earbuds are inserted into the ears of the user, since Oh Hyun Oh’s feature performs the function specified in the claim, and is not excluded by any explicit definition provided in the Specification for an equivalent. Applicant’s Specification describes that the speakers “may include any type of speakers (earbuds, headphones…etc.) that are equipped with a proximity sensor to detect physical proximity to the user”.)
the indicia of user attention includes an amount of time the earbuds were inserted into the ears of the user during playback of the audio content.  (at least para 48-49)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Mallinson’s existing features, combined with Pool’s existing features, with Oh Hyun Ho’s feature of the user attention sensor includes earbuds that sense whether the earbuds are inserted into ears of the user  / the indicia of user attention includes an amount of time the earbuds were 

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable in view of Mallinson (20080169930) in further view of Pool et al. (20160247201), in further view of Neven (8510166).
As per Claim 13, Mallinson in view of Pool teach a user attention sensor- as noted above, but fail to teach the remaining claimed limitation.
However, Neven teaches:
the user attention sensor includes an eye tracking sensor and the indicia of user attention includes user eye movements during presentation of the media content by the media exhibitor.  (at least: fig4 and associated text, col3, lines 15-25)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Mallinson’s existing features, combined with Pool’s existing features, with Neven’s feature of the user attention sensor includes an eye tracking sensor and the indicia of user attention includes user eye movements during presentation of the media content by the media exhibitor, since advertisers can refine and improve their advertisements based on the users’ gaze and the type/intensity of gaze while viewing content – Neven, col10, lines 30-45.

Claim 15  is rejected under 35 U.S.C. 103 as being unpatentable in view of Mallinson (20080169930) in further view of Pool et al. (20160247201), in further view of Richardson et al. (8914496).
As per Claim 15, Mallinson in view of Pool teach the media content including text and indicia of user attention – as noted above, but fails to teach the claimed limitation.
However, Richardson teaches:

It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Mallinson’s existing features, combined with Pool’s existing features, with Richardson’s feature of the indicia of user attention includes at least one of: hovering, highlighting, and perturbations of a mouse with respect to the media content, to track user behavior and identifying user interest in various content items on a page – Richardson, abstract.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable in view of Mallinson (20080169930) in further view of Pool et al. (20160247201),  in further view of Berson et al. (8818474).
As per Claim 16, Mallinson in view of Pool teach a user attention sensor/application- as noted above, and the user attention sensor including a path to the attention application: Mallinson- at least para 37, 42.
Applicant defines a secure input path in the Specification as “the attention application may transmit a secure attention metric 1108 with a digital signature verifying that the indicia of attention on which the attention metric is based are reliable.” Mallinson in view of Pool further fail to teach a sensor including a secure input path to the attention application. 
However, Berson teaches a sensor that stores both data relating to the sensor, and a digital signature : at least- abstract, wherein a sensor including a digital signature is construed as a sensor including a secure input path.
Therefore, Mallinson in view of Pool in further view of Berson teach:

It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Mallinson’s existing features, combined with Pool’s existing features, with Berson’s feature of a sensor that includes a secure attention metric and a secure input path to the attention application, to allow for the authentication of the code – Berson, abstract.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:
				
				The 35 USC 112 rejections have been overcome
	In response, Examiner agrees. The previously entered 35 USC 112 rejections have been overcome and have been withdrawn.

				Claimed invention is similar to USPTO Example 2, and therefore is drawn to patent-eligible subject matter
	In response, Examiner respectfully disagrees. The claimed invention and USPTO Example 2 have different fact patterns, and therefore the two are not analogous. In Example 2, the claimed invention provides a claimed solution that is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks; the claim was deemed eligible. In Example 2, instead of losing visitors to the third-party's website, the host website can send its visitors to 
		
				Specification addresses a challenge particular to the internet – para 25-26
	Para 25 describes several aspects that are related to improving a business practice/goal: users wishing not to reveal information to third parties regarding their attention activities, protecting user personally identifiable information, rewarding users based thereon while leaving control of private attention history in the hands of users.	Para 26 describes improvements to “status quo web browsing advertising system”: “content producers receive only a small fraction of ad revenue and end users spending their attention to view the actual ads typically get nothing of monetary remuneration for doing so, despite sometimes frequent abusive ad techniques”. Thus, Examiner notes that Paras 25-26 describe improvements to a business practice/goal, not to another technology/technical field. 

				Claimed invention is similar to DDR Holdings, and therefore is drawn to patent-eligible subject matter
	In response, Examiner respectfully disagrees. The claimed invention and DDR Holdings have different fact patterns, and therefore the two are not analogous.


				ads can be matched locally, as recited by claim 1, based on the inputs controlled by the user
				this could be viewed as an improvement to advertising
	In response, Examiner notes that the claimed limitation of “matching an advertisement against the historical attention information collected by the attention application in the attention profile” is construed, in its broadest reasonable interpretation, as matching/comparing an advertisement against data collected by the application in the attention profile. This limitation explicitly recites the abstract concept of a commercial interaction – i.e. advertising/marketing activities and behaviors, as noted above in the Office Action. Even if this limitation were to improve advertising, this would constitute a business practice improvement, not an improvement to another technology/technical field. Examiner further notes that there is nothing in the latest set of claims that references “inputs controlled by the user”, in association with the “matching…” limitation. 
				claimed invention is similar to USPTO Example 23, and therefore is drawn to patent eligible subject matter
	In response, Examiner respectfully disagrees. The claimed invention and USPTO Example 23 have different fact patterns, and therefore the two are not analogous.
	In Example 23, Claim 1, the claim was deemed not to recite an abstract idea. The claim was deemed to be necessarily rooted in computer technology to overcome a problem specifically arising in graphical user interface – i.e. the claim recites dynamically relocating textual information within a window displayed in a graphical user interface based upon a detected overlap condition. Additionally, the claim does not recite any other judicial exception.
	In contrast, the instant claimed invention does recite an abstract idea- as noted above in the Office Action. Furthermore, the additional elements of the instant claimed invention, alone or in combination, do not integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself.

				involves altering the display of a website
				claim 1 recites other elements that are necessarily rooted in computer technology because they address issues that only arise when browsing web pages on an attention application
	In response, Examiner notes that there is no website/graphical user interface that are being claimed, in the latest set of claims. Examiner further notes that there is no technical evidence/technical support of any improvement to a graphical user interface/website display in the Applicant’s Specification. Examiner further notes that the claimed feature of displaying relatively larger targeted advertisements (based on user attention data/profile) represents a business practice/goal. Therefore, 

				Spec., para 25, observes areas particularly vulnerable to privacy breaches when viewing web pages
				these are issues that arise in “computer technology” and not in other technological areas
	In response, Examiner notes that Para 25 describes several aspects that are related to improving a business practice/goal: users wishing not to reveal information to third parties regarding their attention activities (within an online advertising environment), protecting user personally identifiable information (within an online advertising environment), rewarding users based thereon while leaving control of private attention history in the hands of users (within an online advertising environment). Para 25 therefore describes improvements to a business practice/goal, not to another technology/technical field. There is no technical evidence/technical support in Para 25 that the claimed invention, when implemented, improves another technology/technical field, or that it improves the functioning of the computing device itself.


Remaining Arguments:		Applicant’s arguments with respect to independent claim(s) 1, 11 have been considered but are moot in view of the new grounds of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kambiz Abdi can be reached on (571) 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR 
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
4/19/2021